Judgment, Supreme Court, New York County (William Wetzel, J.), rendered September 4, 1997, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations, which are supported by the record.
Defendant’s claim that certain portions of-the prosecutor’s redirect examination of a detective together with certain summation comments constituted improper vouching for the detective’s credibility is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the questions and summation comments properly responded to credibility issues raised by defendant (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976).
Defendant’s application made pursuant to Batson v Kentucky (476 US 79) was properly denied. The court properly found that the prosecutor provided nonpretextual reasons for challenging the two prospective jurors in question, in that one juror had difficulty understanding English and the other was “extremely inarticulate.” The court’s findings in this regard are entitled to great deference on appeal, particularly when the court makes use of its unique opportunity to observe demeanor.
The court’s compromise Sandoval ruling, which closely *432matched the ruling sought by defendant, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Friedman, JJ.